Kane, J.,
concurs in a separate memorandum. Kane, J. (concurring). Although I concur in the result reached, I would note the effect of the holding of Matter of Dairylea Coop. v Walkley (38 NY2d 6), a case by which we are bound and on which the majority bases its decision. The Dairylea case represents a hollow victory for competitors in that they are given standing to seek judicial review of a determination extending a milk dealer’s license, but have no real hope of success since they are limited to the questions of whether or not the commissioner exceeded his authority or disregarded the statutory standards. Such a restricted scope of review can only lead to the inefficient use of judicial resources. Since the questions of who should be given standing to review administrative decisions and what the scope of that review should be are ultimately questions for the Legislature to decide, I invite their attention to this matter. [95 Misc 2d 869.]